Citation Nr: 1126946	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  08-25 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Entitlement to service connection for a right ankle disorder.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from January 1992 to November 1993, and had in excess of two years of prior active service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).  In June 2010, the case was remanded for further development.


FINDING OF FACT

It is reasonably shown that the Veteran has a right ankle disorder that is causally related to his service/right ankle injury therein.


CONCLUSION OF LAW

Service connection for a right ankle disorder is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist omission is harmless.


Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish service connection for a disability, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury (disability).  Hickson v. West, 13 Vet. App. 247, 248 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
The Veteran's service treatment records (STRs) show that he sustained a right ankle sprain in August 1992 when he was coming down a ladder, missed a stair and twisted his ankle.  His November 1993 Report of Medical History shows that he reported a broken ankle in July 1993 which was still productive of pain on prolonged standing and had a tendency to "lock up."  The physician's summary includes a notation of s/p (status post) fx (fracture), left ankle, July 1993, still with pain on prolonged standing - ncd (not considered disabling).  (The reference with respect to the "left" ankle rather than the "right" ankle appears to be a misdesignation.)  

A February 2007 report of VA bones examination notes that the Veteran complained of some popping and occasional locking when climbing and descending a ladder at work.  Examination of the right ankle was essentially normal and the diagnoses included "normal right ankle examination."  X-ray evaluation of the right ankle was also normal.  

In a May 2009 statement a friend/co-worker relates that she has known the Veteran since January 1994 (thus, two months after his November 1993 discharge from military service) and worked with him for 10 years and throughout was aware of his chronic right ankle disability which is productive of an audible cracking noise, causes him to grimace with pain, and occasionally requires use of a cane.  

A June 2009 VA orthopedic evaluation report (by the physician who conducted the February 2007 examination) notes that the Veteran complained of problems with walking and standing as well as unsteadiness, locking, giving out, fatigue, and incoordination.  Clinical evaluation found passive laxity when the talar joint was moved in circular motions or plantarflexed/dorsiflexed with an increase of 20 degrees more than on previous examination.  There was laxity and crepitance and the CFL (calcaneofibular ligament) was chronically stretched.  The diagnosis was left ankle lateral ligament laxity, seemingly worse since last ortho ankle CP (compensation and pension examination).  (Once again, reference by the examiner to the "left" ankle rather than the "right" ankle appears to be a misdesignation as the examination report shows that it was the right ankle that was examined and X-rayed).  
A July 2010 report of VA examination notes review of the Veteran's claims file as well as his chart.  Upon examination of the Veteran and review of his medical history the impression was "right ankle sprain and injury during military service at least as likely as not with no identified bone or joint pathology residuals, but appears to have a degree of stiffness and range of motion on the right ankle as likely as not attributable to his injury in 1992, utilizing currently available information."  The examiner also noted that the Veteran has a history of gout in both of his lower extremities but has not had any events in the last year and does not appear to have any significant residuals in his right ankle from his gout attacks utilizing currently available information.  

The evidence of record  shows that the Veteran has a chronic right ankle disability (residuals of right ankle sprain and injury on July 2010 VA examination and lateral ligament laxity on June 2009 VA orthopedic evaluation).  His STRs document a right ankle injury in service.  His friend's statement provides credible supporting evidence of continuity of complaints.  The July 2010 VA examiner opined that the Veteran appears to have "stiffness and [limitation of?] range of motion on the right ankle as likely as not attributable to his injury in 1992."  The Board finds no reason to question the competence of the VA examiner given that he is a physician, his opinion was based on an extensive review of the claims file, and was accompanied by an explanation of the rationale for the conclusion (the opinion was based on the "currently available information" including that the Veteran had not had any gout in his lower extremities in the past year and did not appear to have any significant residuals of gout attacks in his right ankle).  [When this matter was readjudicated in the April 2011 supplemental statement of the case the RO found, in essence, that the examination was inadequate, i.e., the opinion was speculative.  The Board disagrees.  But if the examination indeed was inadequate, the proper course of action would have been a clarifying medical opinion and not a denial without further development.]  

Resolving remaining reasonable doubt in the Veteran's favor, as required, the Board finds that all the evidentiary and legal requirements for establishing service connection for a right ankle disorder are met; service connection for such disability is warranted.
ORDER

Service connection for a right ankle disorder is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


